Citation Nr: 0606958	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for arthritis of the 
right and left shoulders.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), secondary to medication prescribed for 
a service-connected low back disability.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for a 
seizure disorder, a psychiatric disorder, arthritis in the 
shoulders, and denied an application to reopen a previously 
denied claim for service connection for GERD.  In July 2005, 
the veteran did not appear for the hearing before the Board 
that he had requested in June 2003.

The Board observes that a claim for service connection for 
GERD was previously denied in a December 1993 RO decision.  
In a March 2004 communication, the veteran claimed service 
connection for GERD, secondary to medication prescribed for a 
service-connected low back disability.  As entitlement to 
service connection for GERD secondary to medication has not 
previously been adjudicated, the Board interprets this as a 
new claim for service connection rather than as an 
application to reopen a previously denied claim, and the 
claim is therefore more appropriately phrased as styled 
above.

The issues of entitlement to service connection for a 
psychiatric disorder and for GERD, secondary to medication 
prescribed for a service-connected low back disability are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.



FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claims has been obtained.

2.  The veteran does not have a current diagnosis of a 
seizure disorder, nor has any seizure disorder been related 
to his active service.

3.  The veteran does not have a current diagnosis of 
arthritis in either his right or left shoulder.


CONCLUSIONS OF LAW

1.  A claimed seizure disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Claimed arthritis of the left and right shoulders was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

A.  Seizure Disorder

The veteran's service medical records in this case are 
negative for complaints, treatment or diagnosis of seizures.  
The Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
seizure disorder.  38 C.F.R. § 3.303(b).  In this case, 
however, the evidence of record does not demonstrate that the 
veteran has ever had a seizure; nor has he been diagnosed 
with a seizure disorder.  In June 2004, the veteran underwent 
VA neurological evaluation.  At the time of the evaluation, 
the veteran reported a history of being involved in a motor 
vehicle accident in 1985, in which he sustained trauma to his 
neck, head, and shoulders.  In addition to complaints 
regarding his neck and headaches, he complained of 
"seizures," describing them as episodes in which he loses 
awareness of his surroundings.  He reported that they last 
from 45 minutes to a period of hours.  He denied spells of 
losing awareness for 30 seconds to one minute, and denied any 
other seizure-like activity historically.  The examiner found 
that these symptoms were not typical of seizures, as they 
lasted for hours at a time, and were not suggestive of 
seizure-like activity of any type.  The veteran accordingly 
was not diagnosed with a seizure disorder.  

Absent evidence of a current disability, service connection 
for a seizure disorder must be denied.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Because no seizures or 
seizure disorder have been diagnosed in this case, the Board 
finds that service connection for a seizure disorder is not 
warranted.

The Board notes that in a May 2002 VA record relating to 
psychiatric treatment, the veteran's description of 
"seizures" appears to have been diagnosed as "rule out 
dissociative disorder."  Because this is the subject of the 
Remand below, the Board will not further address this at the 
present time.

The Board has considered the veteran's claims that he has a 
seizure disorder related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The weight of the medical evidence demonstrates that the 
veteran does not have a seizure disorder.  The Board 
concludes that a seizure disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Arthritis of the Shoulders

As an initial matter, the Board notes that the veteran is 
separately service-connected for a right shoulder disability.  
He asserts that he has arthritis in both the right and left 
shoulders, warranting service connection for arthritis as 
separate from the right shoulder disability generally.  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, the Board finds 
no evidence of current disability, such that the claim must 
be denied. Specifically, the veteran's service medical 
records and post-service VA medical records dated through 
February 2005 reflect no diagnosis of arthritis of the right 
or left shoulder.  March 2003 X-rays of the right and left 
shoulder revealed no fracture, subluxation or narrowed joint 
space of either the right or left shoulders.  The impressions 
were unremarkable studies of the right and left shoulders.  
Laboratory results resulted in a diagnosis of "shoulder 
arthralgia."  Absent evidence of a current disability, 
service connection for arthritis of the shoulders must be 
denied.

The Board has considered the veteran's claims that he has 
arthritis of the right and left shoulders related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on causation or aggravation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen, supra, citing Espiritu, supra.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2002, April 
2004, and May 2005; a rating decision in November 2002; a 
statement of the case in March 2003; and supplemental 
statements of the case in November 2003 and July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for arthritis of the right and left 
shoulders is denied.

Service connection for a seizure disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

The veteran has claimed that he is entitled to service 
connection for GERD, secondary to medications prescribed for 
his service-connected low back disability.  In this case, no 
opinion has yet been rendered as to whether the veteran's 
GERD is related to his use of medication prescribed for his 
service-connected back disability.  The Board finds that an 
examination and opinion as to whether the veteran's current 
GERD is related to the use of medications prescribed for his 
service-connected back disability are necessary in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).

With regard to the claim for service connection for a 
psychiatric disorder, the Board notes that the veteran has 
been diagnosed with various psychiatric disorders, including 
severe recurrent major depressive disorder with psychotic 
features, a mood disorder, and rule out dissociative 
episodes.  The veteran claims that his psychiatric disorders 
are related to his service, and specifically are related to a 
1985 motor vehicle accident, as a result of which he 
sustained trauma to his head.  The Board notes that VA 
records dated from October 1993 to May 2002 periodically note 
that the veteran's mood disorder is or may be secondary to 
head trauma, but do not address whether the other psychiatric 
disorders are related to service.  Because the veteran has 
not recently been afforded a VA examination for the purpose 
of ascertaining whether his psychiatric disorders are related 
to service, or any incident therein, the Board finds that an 
examination in this regard is necessary for a full and fair 
adjudication of the claim.

Accordingly, the claims are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the etiology of 
his gastroenterological disorders, 
including, but not limited to, GERD and 
a hiatal hernia.  Any further indicated 
studies must also be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater probability that 
any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the medication prescribed 
for the veteran's service-connected 
back disability.  Any opinion expressed 
by the examiner must be accompanied by 
a complete rationale.

2.  Schedule the veteran for a 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any acquired psychiatric disorder.  
The examiner should specifically opine 
as to whether any psychiatric disorder 
is related to the veteran's 1985 motor 
vehicle accident.  The examination 
should include a review of the 
veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any 
indicated diagnostic studies, including 
psychological testing, must also be 
accomplished.  All established 
psychiatric diagnoses are then to be 
fully set forth. The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater probability that 
any psychiatric disorder is causally or 
etiologically related to any incident 
of the veteran's service.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for GERD, secondary 
to medications prescribed for the 
service-connected back disability, and 
for a psychiatric disorder.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


